Callahan and Bastow, JJ.
(dissenting in part). The will in this case was probated in 1929, and the trust company accepted its trusteeship in 1933. Experience acquired over the years since these dates has given new insight into trusts composed entirely of real estate and the risks and burdens imposed upon trustees thereof. The company is now advising the sale of some of the real estate, but this step is opposed by all of the individual cotrustees, who are members of the families of descendants of the decedent. A majority of the trustees control in all matters, including those of policy.
This corporate trustee has served faithfully during a difficult period, and for compensation that was less than the legal maximum. It is willing to forfeit some of its commissions, if allowed to resign. It should not be held in perpetuum as trustee of such a trust under all the circumstances, particularly the circumstances of its minority position.
We vote to allow the corporate trustee to resign upon the occasion of its next accounting.
Peck, P. J., Cohn and Botein, JJ., concur in Per Curiam opinion; Callahan and Bastow, JJ., dissent in part in a memorandum.
Decree affirmed, without prejudice in accordance with the opinion filed herein. [See post, p. 943.]